Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 3, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 3, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01087-CV
____________
 
IN RE CHARLIE A. GOODEN, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 18, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator sought to have this
court direct the ATime Credit Resolution System of the Texas Department of
Criminal Justice, Institutional Division@ to release him from parole and
remove his monitor in connection with relator=s conviction for sexual assault of a
child.




This court lacks jurisdiction to issue a writ of mandamus
against the respondent named by relator. 
See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004) (granting
courts of appeal the power to issue writs against district and county court
judges in their appellate district and those writs necessary to enforce the
appellate courts= jurisdiction).  To the
extent relator sought relief from the judge of the 183rd District Court, where
relator states that  new charges are
pending, relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 3, 2005.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.